Citation Nr: 1722684	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  12-30 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1992 to December 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Veteran submitted a VA form 21-526b, Veteran's Supplemental Claim for Compensation, for a higher disability rating for her GERD with hiatal hernia, then rated noncompensable.  In the February 2011 rating decision, the RO granted a rating of 10 percent for GERD with hiatal hernia, effective September 30, 2010.  In August 2011, the Veteran filed a notice of disagreement with the February 2011 rating decision as to the disability rating for her gastrointestinal disability, VA sent her a statement of the case (SOC) in September 2012, and she perfected an appeal to the Board in November 2012.

This matter was before the Board in March 2015, at which time it was remanded for additional development as the Veteran reported that her GERD had worsened since her last examination in December 2010.

A March 2016 rating decision increased the rating to 20 percent, effective September 30, 2010, the date of her claim.

In September 2016, the Board again remanded the claim for additional development as the Veteran reported her most recent examination was inadequate as the examiner had not reviewed her file.  Additionally, the Board found the January 2016 examination report did not include the significance of results of a CBC and that the Board required that the directed examination include a finding as to whether she had anemia and whether it is or was related to her GERD.  

The Board notes that the increases did not constitute a full grant of the benefits sought.  Accordingly, the issue of entitlement to a rating in excess of 20 percent for GERD with hiatal hernia, remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDING OF FACT

The Veteran's gastroesophageal reflux disease (GERD) with hiatal hernia has not been manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health, or persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for gastroesophageal reflux disease with hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.113, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are private facility treatment records.  VA provided relevant examinations as discussed in further on in the decision; including an examination in January 2017 in compliance with the Board's remand directive.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


2.  Disability Rating

Service connection for GERD with hiatal hernia was established in a September 2000 rating decision and an initial noncompensable rating was assigned.  This disability is currently rated 20 percent since the date of her claim for an increase.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The RO rated the Veteran's GERD under the criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7304, for gastric ulcer.  The Board has considered those criteria as well as the criteria found at § 4.114, Diagnostic Code 7346, for hiatal hernia.  There are no other appropriate schedular criteria for rating her GERD.  The Rating Schedule specifically provides that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with evaluation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

Under Diagnostic Code 7346, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health; a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; a 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation of less severity.  Id.

Under DC 7304, a 60 percent rating is warranted for severe symptoms including pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health; a 40 percent rating is warranted for moderately severe impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; a 20 percent rating is warranted for moderate recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or with continuous moderate manifestations.  Id.

In her November 2012, VA Form 9, the Veteran reported that she was diagnosed with GERD in 1993 and anemia in 1992 and has been medicating with over the counter drugs including Prilosec, Zantac and Tums.  She mentioned the need to sleep upright with a wedge to decrease continuous regurgitation, suffering continuous sore throats, tooth sensitivity, and chronic halitosis as a result of her GERD, and having recurrent epigastric distress, daily belching, pyrosis, reflux, substernal pain, and nausea with attacks lasting one to four days at a time, occurring four or more times per year.  She noted that the severity of these symptoms varies and mentioned shoulder and back pain between her shoulder blades.  She also stated that her anemia has never gone away and that she has to take iron tablets on a daily basis to deal with it, but struggles with continuous fatigue.

In a September 2016 statement, the Veteran again explained she has suffered from GERD and anemia and that she continues to take iron tablets on a daily basis.  She stated that she was prescribed iron tablets in 2004 and 2006, and was recently again prescribed iron tablets as the anemia has never gone away.  The Veteran stated that she continues to take over the counter iron and has changed her diet to maintain a decent iron level.  She documented the same symptoms related to her GERD as previously mentioned in her November 2012 statement.

The Board recognizes that there are numerous reports of iron deficiency in the record and of iron supplementation.  However, the record does not show that the Veteran has been diagnosed with anemia related to her digestive disability.  Indeed, although she contends that she has had anemia first diagnosed in 1992, the diagnoses in the medical records indicate that it is by history and resolved.  All examination reports indicate that she does not have anemia.  The Board thus concludes that she has not had anemia associated with her digestive system disability during the course of this claim and appeal.  

October 2010 treatment records noted that the Veteran has a history of anemia that has been off and on since service, and that she suffered from iron deficiency anemia at that time.  She was prescribed over the counter iron pills to be taken three times a day.  March 2011 treatment records showed that the Veteran was advised by her personal care physician to take iron supplements for her anemia, was told she needs to eat foods rich in iron, and was provided with a list of foods high in iron.  The physician found that the Veteran's anemia had resolved but, the Veteran was still iron deficient and needed a prescription for iron deficiency.  There is no indication that she had anemia due to her digestive system disability or that she experienced any bleeding associated with that disability.  

While the Veteran reported in July 2013 treatment records that she suffered from anemia, treatment records from August 2013 through December 2015 note that while the Veteran has a history of normocytic anemia, it had resolved.

A December 2010 VA examination report noted a history of nausea associated with the Veteran's GERD which occurred several times a week and was precipitated by any meal.  The Veteran reported having pain in her stomach that was worse in the morning or before going to bed.  There was no history of vomiting or dysphagia, but there was a history of esophageal distress several times a week accompanied by moderate, but frequent substernal pain.  There was a history of heartburn or pyrosis which occurred several times a week, but no history of regurgitation, hematemesis or melena, esophageal dilation, or significant weight loss or malnutrition.  The examiner found no signs of anemia.  The examiner reported no significant effects on the Veteran's usual occupation due to her GERD, noting that the Veteran has not lost any time for work in the last year, and the examination report noted a moderate effect on her eating.

A February 2016 VA examination report noted that the Veteran reported progressive worsening of her GERD.  The Veteran reported symptoms of heartburn, reflux, substernal pain, nausea and continuous belching almost every day.  These symptoms were managed with lifestyle changes and over the counter antacid medications as needed, with mild relief.  There was no evidence of dysphagia, regurgitation, hematemesis, melena, esophageal dilation, or signs of weight loss or malnutrition, but she did report persistently recurrent epigastric distress, pyrosis, reflux, substernal pain and nausea.  Her nausea was reported as having a frequency of four or more episodes per year with an average duration of one to nine days.  The examiner noted that the Veteran's esophageal condition did not impact her ability to work.

In compliance with the Board's September 2016 remand, VA provided another examination in October 2016.  The examiner documented that he had reviewed the Veteran's claims file. The VA examination report noted that the Veteran's GERD caused sleep disturbances that require her to take antacids, and which occur at least three nights a week.  She reported chronic daily reflux and associated belching, and halitosis as a result of the reflux.  The Veteran reported taking approximately 120 TUMS a month.  She exhibited persistent recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal shoulder pain, sleep disturbance recurring four or more times a year and lasting less than one day, episodes of nausea four or more times a year and lasting one to nine day, and three episodes of vomiting per year.  The Veteran reported severe impairment of health, however the examiner reported that the severity is not manifested by anemia or weight loss, and she had not suffered any incapacitation due to her digestive disability.  The examiner again noted that the Veteran's esophageal conditions do not impact her ability to work.  The examiner also explained that the Veteran does not have anemia.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's symptoms most closely approximate those under DC 7346 for hiatal hernia.  The Veteran's most recent VA examination report noted persistent epigastric distress, pyrosis, regurgitation and substernal shoulder pain.  The Veteran reported that her GERD causes sleep disturbances which require her to take TUMs at least three nights a week, and that she suffers chronic daily reflux and associated belching like sounds in her throat which result in a bad taste in her mouth producing halitosis.  The Board finds that these symptoms do not rise to the level of severe or considerable impairment of health as is required for a rating of 30 percent or higher under DC 7346.  The Veteran reported severe impairment of health, but she does not suffer anemia or weight loss, or any symptoms analogous to anemia or weight loss in severity.  Rather, she has some sleep disturbances, halitosis, and uses a significant amount of TUMS.  These facts do not reasonably lead to the conclusion that the Veteran has a considerable or greater impairment of health.  Moreover, the 2016 examination report indicated that her disability on appeal does not affect her work, a fact that further supports the conclusion that gastroesophageal reflux disease with hiatal hernia does not result in considerable impairment of health.  

Thus a rating higher than 20 percent under DC 7346 is not warranted and the Veteran's appeal must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


3. Extra-schedular consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321 (b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the Board finds that the Veteran's disability level and symptomatology are reasonably described in the rating criteria.  The severity of the Veteran's GERD symptoms are encompassed by both DC 7304 and 7346 as discussed above.  Therefore, the assigned scheduler evaluation is adequate in accord with the first step of Thun.

Also considered by the Board is whether the collective effect of the Veteran's other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).

Here, the Veteran has four service-connected disabilities - post traumatic stress disorder, GERD, lumbar spondylosis, and rhinitis.  The evidence does not show that these disabilities have a collective effect that makes her gastrointestinal disability picture an exceptional one.  Rather, she is appropriately compensated for the functional loss due to each disability.

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.


ORDER

A rating in excess of 20 percent for gastroesophageal reflux disease with hiatal hernia is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


